Exhibit 10.17

 

August 5, 2008

 

Vikram Simha

49 Trefry Lane

Stow, MA 01775

 

Dear Vikram,

 

On behalf of Vital Images, Inc., I am pleased to offer you the full-time
position of Chief Technology Officer and Executive Vice President of Engineering
reporting directly to me.  Your base salary will be $10,000.00 semi-monthly,
which annualizes to $240,000.  Your start date will be August 6th, 2008.  This
offer letter will expire on August 6th, 2008.

 

In addition to your base salary, you will be eligible for the management bonus
program.  Your management bonus incentive target for calendar year 2008 will be
35% of base pay.  Awards under the management bonus incentive plan will be based
on achievement of a combination of both company and personal performance goals.
Moreover, there is an opportunity for the bonus payout to be more than your
incentive target, based on overachievement of Company goals. Payouts under the
management incentive bonus plan are expected to be made to qualifying employees
on a lump sum basis on or before March 15, 2009.  Please be advised that Vital
Images reserves the right, without prior notice, to make any changes to the
manager bonus program at its discretion, of which you will be notified.

 

Additionally, the Company will pay you a signing bonus of $35,000.  Appropriate
taxes will be withheld on this bonus.  Should you leave the Company voluntarily
within one year after your start date; the sign-on bonus must be repaid to the
Company.

 

In addition to your salary, management will recommend that you receive
non-qualified options to purchase 150,000 shares of Vital Images Common Stock
and 15,000 shares of restricted stock. The grants will be priced as of your
start date with Vital Images (or the first preceding trading date, if the
markets are closed on your start date) and will be under our standard terms and
conditions for such grants.

 

--------------------------------------------------------------------------------


 

We have agreed that you will relocate to the Minneapolis, MN area no later than
May 2010.  To assist you in your relocation we will pay for temporary housing in
the Minneapolis area for the next 18 months.  We will also pay for the move of
your household goods and two house hunting trips for you and your spouse for
four days duration each and reimburse you for any travel expenses associated
with traveling to and from our headquarters prior to your relocation.  Please
see “Exhibit A” for more details surrounding the relocation assistance.

 

*  *  *

 

You represent and warrant that as of the date that you sign this letter
agreement, you have not, personally or through your agent, * * * .  If you
voluntarily terminate your employment with the Company or are terminated for
Cause, as such is defined in your employment agreement, within six (6) months of
your start date, you also agree to reimburse the Company for any amounts paid
under this provision, and if you voluntarily terminate your employment with the
Company or are terminated for Cause within the following twelve (12) months, you
agree to reimburse the Company a prorated portion of these amounts, amortized on
a straight-line basis commencing with your seventh (7th) month of employment. 
You represent and warrant that you have provided the Company with * * *.  You
further represent, warrant and covenant that you have not misappropriated any
confidential, proprietary or trade secret information of your former employer,
will not do so, and that you will not disclose to the Company any of such
information.  The Company’s obligation under this clause will not apply to any
claim or lawsuit brought by the Company against you.  In exchange, you agree to
repay the Company the signing bonus and any amounts paid under this provision if
you produce work product for the Company that you know or should have known
infringes on the intellectual property rights of any third party, including any
of your former employers.  To the extent allowable under any relevant
litigation, and subject and in addition to the other terms and conditions of
your employment, including its at-will nature and the Company’s severance
obligations, the Company agrees to * * * whether directly or indirectly, as an
employee, contractor, advisor, director or proprietor, during that period, other
than employment for non-profit organizations, as such term is defined under the
Internal Revenue Code, in areas wholly unrelated to the Company’s business,
provided that, if you do not commence working with the Company within thirty
(30) days * * * you are terminated for Cause or resign voluntarily, you shall
reimburse to the Company all salary paid to you * * *. Notwithstanding the
above, * * *

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Upon joining Vital Images, you will be eligible to participate in the Company’s
fringe benefit program. Specifically, you will accrue 1.66 days per month (.833
days per pay period) which equals 20 days (4 weeks) of vacation per year. You
will also receive ten (10) paid holidays per calendar year.  Medical, Dental,
and Disability Insurance will be effective the first of the month following the
start date.  You may participate in the Vital Images Employee Stock Purchase
Plan the first day of any quarter, and the Vital Images 401(k) plan the first
day of the month, following a three-month waiting period.  Please be advised
that Company fringe benefit programs are subject to change as a matter of
Company policy.

 

In compliance with the Immigration Reform and Control Act, all new employees are
required to provide proof of work eligibility and identification. In order to
satisfy these requirements, certain documents must be presented within 72 hours
of your start date.  Please review the list, which is attached to the Form I-9,
of appropriate documentation and bring these with you on your first day of
employment.

 

You should be aware that your employment with Vital Images is for no specified
period and constitutes at will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, Vital Images is free
to conclude our employment relationship with you at any time, with or without
cause, and with or without notice, subject to any severance obligations under
any written employment agreement with the Company.

 

This offer of employment is contingent upon successful completion of a
background investigation by the Human Resources Department at Vital Images. 
Confirmation of completion of the investigation will be provided to you as soon
as the investigation is complete.

 

To accept this offer of employment, please sign below and return one copy of
this letter as soon as possible in the enclosed envelope, along with your signed
non-disclosure agreement.

 

--------------------------------------------------------------------------------


 

Vikram, we are excited about having you on the Vital Images’ team.  We are
confident that you will contribute to our Company’s growth and that we can
provide a challenging and rewarding work environment to further your
professional career.

 

Sincerely,

 

 

 

/s/ Michael H. Carrel

 

 

 

Michael Carrel

 

President/Chief Executive Officer

 

 

 

Accepted by 

/s/Vikram Simha

 

Date 

8/6/2008

 

--------------------------------------------------------------------------------


 

Exhibit A

 

VITAL IMAGES, INC.

RELOCATION AGREEMENT

 

THIS RELOCATION AGREEMENT (the “Agreement”) is entered into on the 6th day of
August, 2008 by and between Vital Images, Inc. (the “Company”) and Vikram Simha
(the “Employee”).

 

IT IS AGREED AS FOLLOWS:

 

I.)  Payment of Relocation Costs.  The Company will pay to Employee, or to
designated third parties on behalf of Employee, the following Covered Relocation
Costs:

 

Physical Move

 

The Company will pay reasonable costs (pre-approval based upon 3 estimates
required) incurred in moving household effects from the old principal residence
in Stow, MA to the new principal residence in Minnesota. This includes the costs
of packing, unpacking, disconnecting and reconnecting appliances, and standard
value insurance.  The Company will not assume the costs for the purchase of new
items if the old items cannot be reinstalled. The Company will not be
responsible for the expense of transporting personal effects which are heavy,
bulky, or require handling and transportation costs which are disproportionate
to the value of the items. Examples include, but are not limited to, the
following: heavy hobby equipment, firewood, garden sheds and similar portable
buildings and equipment, boats which cannot be accommodated in the van with
household furnishings, and household pets which do not accompany the family.
This exclusion also applies to furnishings and effects that are located
elsewhere than Employee’s principal residence, as for example, in a second home,
or in a storage warehouse. Arrangements and charges for these items, if
transported, will be the employee’s responsibility and expense.

 

Vital Images, Inc. will not be responsible for the loss or damage to your
property. Carriers normally disclaim responsibility for currency, valuable
papers, watches, jewelry, collectables and precious metals. Property of this
nature, as well as that of high sentimental value, should not be shipped or
placed in storage, but transported personally.

 

II.)  Temporary Housing

 

During the interval between arrival of Employee’s family and the time when the
new residence can be occupied (i.e., household effects have been delivered and
set in place, necessary appliances connected, and utilities turned on) Vital
Images will pay reasonable costs for reasonable living expenses (lodging), for a
period not to exceed eighteen (18) months.

 

III.)  House Hunting Trip

 

All actual, reasonable expenses incurred for one (2) house hunting trips between
the old and new location will be reimbursed. This will include transportation,
food, and lodging  for the employee and spouse.  Reimbursement will be limited
to a maximum of a four (4) day trip, exclusive of travel time.

 

--------------------------------------------------------------------------------


 

IV.)         Taxes.

 

Employee is advised to consult with his/her tax advisor or accountant or the
Internal Revenue Service with regard to deductibility and nondeductibility of
items reimbursed and paid for by the Company under this policy. The Company
agrees to gross up the Employee an additional amount of his wages such that his
total out of pocket costs arising out of any tax liability associated with the
benefits provided hereunder together with such additional amount of his wages is
zero.

 

V.)           Repayment of Relocation Costs.

 

Upon Employee’s voluntary resignation with the Company (the “End Date”),
Employee will immediately repay to the Company all Covered Relocation Costs
advanced by the Company, reduced by an amount equal to 8.33% of such Costs for
each full month that Employee has been employed by the Company since relocating
to Minneapolis/St. Paul (the “Repayment Amount”).

 

VI.)         Consent to Offset.

 

The Repayment Amount may be deducted from any and all amounts due permitted by
law any payments that would otherwise be due to me, from the Company, including,
without limitation, wages, accrued vacation pay and commissions, and Employee
expressly authorizes the Company to effect such deductions up to the total
relocation expenses.

 

 

VITAL IMAGES, INC.

 

EMPLOYEE

 

 

 

Sign 

/s/ Michael H. Carrel

 

Sign 

/s/ Vikram Simha

 

 

 

Print 

Michael Carrel

 

Print 

Vikram Simha

 

 

 

Date: 

8/6/08

 

Date: 

8/6/2008

 

--------------------------------------------------------------------------------